Exhibit 10.23c




SECURITY AGREEMENT




THIS SECURITY AGREEMENT (this “Security Agreement”) is made as of July 2, 2009,
by GREEN PLAINS CENTRAL CITY LLC, a Delaware limited liability company and GREEN
PLAINS HOLDINGS LLC, a Delaware limited liability company (together, the
“Debtor”), in favor of AGSTAR FINANCIAL SERVICES, PCA, and its successors and
assigns, as Agent (in such capacity, the “Secured Party”) for the benefit of
itself and the Banks (as defined in the Credit Agreement) in connection with
that certain Credit Agreement of even date herewith (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Debtor, the commercial, banking or financial institutions and other
entities from time to time parties thereto as Banks, and the Secured Party.




RECITALS




A.

Pursuant to the Credit Agreement, the Banks (as defined in the Credit Agreement)
have severally agreed to make extensions of credit and other financial
accommodations to the Debtor upon the terms and subject to the conditions set
forth in the Credit Agreement; and




B.

It is a condition precedent to the obligations of the Banks to make their
respective extensions of credit to the Debtor under the Credit Agreement that
the Debtor shall have executed and delivered this Security Agreement to the
Secured Party for the benefit of itself and the Banks.




AGREEMENT




NOW, THEREFORE, in consideration of the foregoing and to induce the Secured
Party and the Banks to enter into the Credit Agreement and to induce the Banks
to make their respective extensions of credit to the Debtor thereunder, the
Debtor, intending to be legally bound hereby, agrees with the Secured Party, for
the benefit of itself and the Banks, as follows:




Section 1.

Definitions; Rules of Construction.




(a)

All capitalized terms used in this Security Agreement, unless otherwise defined
herein, have the meanings assigned to them in the Credit Agreement or, if not
otherwise defined in this Security Agreement or the Credit Agreement, have the
meanings attributed to such terms in the Uniform Commercial Code as in effect in
the State of Minnesota, as amended from time to time (the “UCC”).  The term
“person” means any individual, corporation, business trust, association, limited
liability company, partnership, joint venture, governmental authority, or other
entity.  The terms “herein”, “hereof” and “hereunder” and similar words refer to
this Security Agreement as a whole and not to any particular section, paragraph
or subdivision.  The terms “include”, “including” and similar terms are to be
construed as if followed by the phrase “without limitation”.




(b)

Wherever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.  The headings, captions or arrangements used in this Security
Agreement are, unless specified otherwise, for convenience only and shall not be
deemed to limit, expand or modify the terms of this Security Agreement, nor
affect the meaning hereof.  Unless otherwise expressly provided herein,
references to agreements (including this Security Agreement) and other
contractual instruments shall include all subsequent amendments, restatements
and other modifications thereto, but only to the extent such amendments,
restatements and other modifications are allowed by the Loan Documents.




Section 2.

Grant of Security Interest.  To secure the prompt and complete payment of, when
due, whether at stated maturity, by acceleration or otherwise, and the prompt
and complete performance of the Obligations, the Debtor grants to the Secured
Party, for the benefit of itself and the Banks, a security interest (the
“Security Interest”) in the following property (the “Collateral”):




All of the personal property of the Debtor, wherever located, and now owned or
hereafter acquired, including:




All Accounts and other rights to payment whether or not earned by performance,
and including payment for property or services sold, leased, rented, licensed or
assigned; Goods; Farm Products; Fixtures; Chattel Paper; Inventory; Equipment;
 Instruments; Investment Property; Documents; Deposit Accounts; Commodity
Accounts; Commercial Tort Claims; Securities Accounts; Money; Letter-of-Credit
Rights; General Intangibles; Payment Intangibles; Software; Supporting
Obligations; and to the extent not included in the foregoing as original
collateral, the Proceeds and Products of the foregoing.





--------------------------------------------------------------------------------




All payments, rights to payment whether or not earned by performance, accounts,
general intangibles and benefits, including payments in kind, deficiency
payments, letters of entitlement, storage payments, emergency assistance,
diversion payments, production flexibility contracts, contract reserve payments,
ethanol incentive funds, bioenergy programs, under or from any preexisting,
current or future federal or state government program and, to the extent not
included in the foregoing as original collateral, the Proceeds and products of
the foregoing.




All books and records pertaining to the foregoing.




Notwithstanding anything to the contrary in this Security Agreement, the term
“Collateral” shall not include any lease, license, contract, property right or
agreement (or any of its rights or interests thereunder) if and to the extent
that the grant of the security interest shall, after giving effect to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) or any other applicable law, constitute or result in (A) the
abandonment, invalidation or unenforceability of any right, title or interest of
the Borrower therein or (B) a breach or termination pursuant to the terms of, or
a default under, any such lease license, contract, property rights or agreement.




Section 3.

Representations, Warranties, Covenants and Agreements.  The Debtor represents,
warrants, covenants and agrees as follows:




(a)

As of the date hereof (i) the legal name of the Debtor is as set forth in the
preamble of this Security Agreement, and (ii) the Debtor has not used any trade
name, assumed name or other name except the Debtor’s name stated above.  The
Debtor shall give the Secured Party prior written notice of any change in its
name or if the Debtor uses any other name.




(b)

The Debtor is a limited liability company whose state of organization is
Delaware.  The Debtor shall not change its state of organization without the
prior written consent of the Secured Party.




(c)

The address of the Debtor’s chief executive office as of the date hereof is set
forth beneath the Debtor’s signature line at the end of this Security Agreement.
 The Debtor shall give the Secured Party prior written notice of any change in
such address.  The Debtor has authority to execute and perform this Security
Agreement.




(d)

The Debtor hereby authorizes the Secured Party to file all financing statements
and amendments to financing statements describing the Collateral in any offices
as the Secured Party, in its sole discretion, may determine.  The Debtor hereby
further authorizes the Secured Party to file a financing statement describing
any agricultural liens or other statutory liens held by the Secured Party in any
offices as the Secured Party, in its sole discretion, may determine.




(e)

The Debtor is the owner (or upon closing of the Acquisition will become the
owner) of the Collateral, will be the owner of the Collateral hereafter
acquired, or has sufficient rights in the Collateral for the Security Interest
to attach thereto, free of all Liens other than Permitted Liens, the Security
Interest and any other security of the Secured Party.  The Debtor shall not
permit any Lien, other than liens permitted by the Credit Agreement, to attach
to any Collateral without the prior written consent of the Secured Party.  The
Debtor shall defend the Collateral against the claims and demands of all persons
other than the Secured Party, and shall promptly pay all taxes, assessments and
other government charges upon or against the Debtor, any Collateral and the
Security Interest to the extent required under the Credit Agreement.  To the
knowledge of the Debtor, no financing statement covering any Collateral other
than related to Permitted Liens and precautionary filings not related to Liens
is on file in any public office on the date hereof.  




(f)

Except to the extent permitted under the Credit Agreement, the Debtor shall not
sell or otherwise dispose of any Collateral or any interest therein without the
prior written consent of the Secured Party.  For purposes of this Security
Agreement, a transfer in partial or total satisfaction of a debt, obligation or
liability shall not constitute a sale or lease in the ordinary course of
business.








2




--------------------------------------------------------------------------------

(g)

For each Deposit Account that the Debtor at any time opens or maintains, the
Debtor shall, at the Secured Party’s request and option, pursuant to an
agreement in form and substance reasonably satisfactory to the Secured Party,
either (a) cause the depositary bank to comply at any time with instructions
from the Secured Party to such depositary bank directing the disposition of
funds from time to time credited to such Deposit Account, without further
consent of the Debtor, or (b) arrange for the Secured Party to become the
customer of the depositary bank with respect to the Deposit Account, with the
Debtor being permitted, only with the consent of the Secured Party, to exercise
rights to withdraw funds from such Deposit Account.  The Secured Party agrees
with the Debtor that the Secured Party shall not give any such instructions or
withhold any withdrawal rights from the Debtor, unless an Event of Default has
occurred and is continuing, or would result therefrom.  The provisions of this
paragraph shall not apply to (i) any Deposit Account for which the Debtor, the
depositary bank and the Secured Party have entered into a cash collateral
agreement specially negotiated among the Debtor, the depositary bank and the
Secured Party for the specific purpose set forth therein, (ii) a Deposit Account
for which the Secured Party is the depositary bank and is in automatic Control,
(iii) Deposit Accounts specially and exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of the
Debtor’s salaried employees, and (iv) Deposit Accounts maintained for the
purpose of making routine, de minimis payments for which the average daily
balance in the aggregate for all such accounts is not in excess of $50,000.00.
 The Debtor shall not grant any other person a security interest, lien or other
encumbrance in any such Deposit Accounts except to the extent that such security
interest, lien or encumbrance is a Permitted Lien.




(h)

The Debtor shall execute and deliver to the Secured Party all documents
reasonably required by the Secured Party under any federal or state assignment
of claims or similar act to provide for the right of the Secured Party to
receive payment of amounts owed under federal and state government program
payments if an Event of Default has occurred and is continuing.  




(i)

All tangible Collateral shall be located at the Debtor’s address set forth
beneath the Debtor’s signature line at the end of this Security Agreement, or at
such other locations contemplated or permitted under the Credit Agreement.  No
such Collateral shall be located at any other address without the prior written
consent of the Secured Party.  At the request of the Secured Party, the Debtor
shall provide the Secured Party with the location of all Farm Products,
machinery and Equipment on a quarterly basis so long as the Obligations remained
unpaid.  Notwithstanding the foregoing, Collateral may be located away from the
Debtor’s location for shipping purposes in the ordinary course of business.




(j)

The Debtor shall:  (i) keep all tangible Collateral in good condition and
repair, normal wear and tear and depreciation excepted; (ii) from time to time
replace any worn, broken or defective parts thereof if necessary for the
Debtor’s operations; (iii) not permit any Collateral to be used or kept for any
unlawful purpose or in violation of any federal, state or local law; (iv) keep
all tangible Collateral insured in such amounts, against such risks and with
such companies as provided in the Credit Agreement, with loss payable clauses in
favor of the Secured Party to the extent of its interest in form reasonably
acceptable to the Secured Party (including a provision, reasonably satisfactory
to the Secured Party for prior written notice to the Secured Party of any
cancellation of such insurance), and, at the request of Secured Party, deliver
polices or certificates of such insurance to the Secured Party; (v) at the
Debtor’s chief executive office, keep accurate and complete records pertaining
to the Collateral and, the Debtor’s financial condition, business and property,
and allow the Secured Party to examine and copy the same.




(k)

The Debtor shall use commercially reasonable efforts to cooperate with the
Secured Party in obtaining Control with respect to Collateral consisting of
Investment Property with a value in excess of $100,000.00 individually, or
$250,000.00 in the aggregate, Letter-Of-Credit Rights in any case with a face
amount in excess of $100,000.00, and Electronic Chattel Paper with a value in
excess of $100,000.00 individually, or $250,000.00 in the aggregate.  




(l)

To the extent that the Debtor maintains Commodity Accounts and Securities
Accounts, the Debtor agrees to execute and deliver to Secured Party, in a form
reasonably acceptable to Secured Party, a commodity account control agreement or
securities account control agreement, respectively, for each commodity account
and each securities account in which Secured Party has a security interest,
provided, that Debtor shall not be required to execute or deliver any such
control agreements with respect to commodities accounts or security accounts
with assets credited thereto that are not in excess of $50,000.00.  Debtor
agrees to take all actions and deliver all documents Secured Party may
reasonably request or require to perfect its lien in such accounts of the
Debtor.




(m)

If Debtor, to its knowledge, shall at any time hold or acquire a Commercial Tort
Claim, Debtor shall promptly notify Secured Party in a writing signed by Debtor
of the brief details thereof and shall, upon the request of the Secured Party,
execute such documents as the Secured Party may reasonably require to grant to
Secured Party a security interest therein and in the proceeds thereof, all upon
the terms of this Security Agreement, with such writing to be in form and
substance satisfactory to Secured Party; provided that Debtor shall not be
obligated to provide notice to Secured Party of any Commercial Tort Claim
regarding which the Debtor has, in good faith, determined the potential damages
to be less than $250,000.00.  





3




--------------------------------------------------------------------------------




(n)

In the Secured Party’s discretion, to the extent the Debtor fails to do what is
required of it in the Credit Agreement with respect thereto, the Secured Party
may, as permitted by the Loan Documents, discharge taxes and other encumbrances
at any time levied or placed on any of the Collateral, maintain any of the
Collateral, make repairs thereto and pay any necessary filing fees or insurance
premiums.  The Debtor agrees to reimburse the Secured Party on demand for all
reasonable costs and expenditures so made.  The Secured Party shall have no
obligation to the Debtor to make any such expenditures, nor shall the making
thereof be construed as the waiver or cure of any default or Event of Default.




(o)

Anything herein to the contrary notwithstanding, the Debtor shall remain
obligated and liable under each contract or agreement comprised in the
Collateral to be observed or performed by the Debtor thereunder, to the extent
the counterparty to such contract may enforce such obligations and liabilities
under such contracts and agreements under applicable law.  The Secured Party
shall not have any obligation or liability under any such contract or agreement
by reason of or arising out of this Security Agreement or the receipt by the
Secured Party of any payment relating to any of the Collateral, nor shall the
Secured Party be obligated in any manner to perform any of the obligations of
the Debtor under or pursuant to any such contract or agreement, to make inquiry
as to the nature or sufficiency of any payment received by the Secured Party in
respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Secured Party or to which the
Secured Party may be entitled at any time or times.  The Secured Party’s sole
duty with respect to the custody, safe keeping and physical preservation of the
Collateral in its possession shall be to deal with such Collateral in the same
manner as the Secured Party deals with similar property for its own account.




(p)

The powers conferred on the Secured Party hereunder are solely to protect its
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers.  The Secured Party and the Banks shall be severally accountable
only for the respective amounts that they actually receive as a result of the
exercise of such powers, and neither the Secured Party nor the Banks nor any of
their respective officers, directors, employees or agents shall be responsible
to the Debtor for any act or failure to act, except for the gross negligence or
willful misconduct of the Secured Party, the Bank’s or any of their respective
officers, directors, employees or agents.




Section 4.

Collection Rights.  At any time after an Event of Default has occurred and is
continuing, the Secured Party may, and at the request of the Secured Party the
Debtor shall, promptly notify any Account Debtor or obligor of any Account,
Instrument, Chattel Paper, Payment Intangible, other right to payment, General
Intangible or Commercial Tort Claim constituting Collateral that the same has
been assigned to the Secured Party and shall direct such Account Debtor or
obligor to make all future payments to the Secured Party.  At any time after an
Event of Default has occurred and is continuing, the Secured Party may notify
any governmental agency or unit of government which is obligated to the Debtor
under any federal or state governmental program that the same has been assigned
to the Secured Party, and direct such governmental agency or unit of government
to make all future payments to the Secured Party.  In connection with any such
notice, the Secured Party is authorized to forward to such government agency or
unit of government any and all instruments of assignment or notices of
assignment required by such government agency or unit of government previously
executed and delivered to the Secured Party by the Debtor.




Section 5.

Limited Power of Attorney.  If the Debtor at any time fails to perform or
observe any agreement herein and while such failure is continuing, the Secured
Party, in the name and on behalf of the Debtor or, at its option, in its own
name, may perform or observe such agreement and take any action which the
Secured Party may deem necessary or desirable to cure or correct such failure.
 The Debtor irrevocably authorizes the Secured Party and grants the Secured
Party a limited power of attorney in the name and on behalf of the Debtor or, at
its option, in its own name, during the continuance of any Event of Default, to
collect, receive, receipt for, create, prepare, complete, execute, endorse,
deliver, and file any and all insurance applications, remittances, instruments,
documents, chattel paper, and other writings, to grant an extension to,
compromise, settle, waive, notify, amend, adjust, change, and release any
obligation of any Account Debtor, obligor, insurer, or other person pertaining
to any Collateral (including Commercial Tort Claims).  All of the Secured
Party’s reasonable and documented advances, charges, costs, and expenses,
including without limitation reasonable attorneys’ fees, in connection with the
Obligations and in the protection and exercise of any rights or remedies
hereunder, together with interest thereon at the highest rate then applicable to
any of the Obligations, shall be secured hereunder and shall be paid by the
Debtor to the Secured Party on demand.








4




--------------------------------------------------------------------------------

Section 6.

Remedies.  Upon the occurrence and during the continuance of any Event of
Default and at any time thereafter, the Secured Party may exercise any one or
more of the following rights and remedies:  (a) exercise all remedies available
under the Credit Agreement; (b) require the Debtor to assemble all or any part
of the Collateral and make it available to the Secured Party at a place to be
designated by the Secured Party which is reasonably convenient to both parties;
(c) exercise and enforce any and all rights and remedies available upon default
under the Credit Agreement, this Security Agreement, the UCC, and any other
applicable agreements and laws.  If notice to the Debtor of any intended
disposition of Collateral or other action is required, such notice shall be
deemed reasonably and properly given if given as provided in the Credit
Agreement at least ten (10) days prior to the action described in such notice.
 The Debtor hereby irrevocably submits and consents to the jurisdiction of any
Minnesota State court sitting in Blue Earth County, Minnesota, or Federal court
sitting in Minneapolis, Minnesota, in any controversy, action or proceeding
arising out of or relating to this Security Agreement, the Collateral, the
Security Interest, the Obligations and any Instrument, agreement or document
related hereto or thereto, and the Debtor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such Minnesota state or federal court.  The Debtor hereby irrevocably waives, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding.  Nothing in this Security
Agreement shall affect the right of the Secured Party to bring any action or
proceeding against the Debtor or its property in the courts of any other
jurisdiction to the extent permitted by law.




Section 7.

Standards for Exercising Rights and Remedies.  To the extent that applicable law
imposes duties on the Secured Party to exercise remedies in a commercially
reasonable manner, the Debtor acknowledges and agrees that it shall not be
deemed commercially unreasonable for the Secured Party (a) to fail to incur
expenses reasonably deemed significant by the Secured Party to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition,
(b) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against Account Debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against Account Debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as the Debtor, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (i) to dispose of assets in
wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure the Secured Party
against risks of loss, collection or disposition of Collateral or to provide to
the Secured Party a guaranteed return from the collection or disposition of
Collateral, or (l) to the extent deemed appropriate by the Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Secured Party in the collection or disposition of
any of the Collateral.  The Debtor acknowledges that the purpose of this
Section 7 is to provide non-exhaustive indications of what actions or omissions
by the Secured Party would fulfill the Secured Party’s duties under the UCC or
other applicable law in the Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by the Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section 7.  Without limitation upon the foregoing, nothing contained in
this Section 7 shall be construed to grant any rights to the Debtor or to impose
any duties on the Secured Party that would not have been granted or imposed by
this Security Agreement or by applicable law in the absence of this Section 7.




Section 8.

Marshalling.  The Secured Party shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising.  To the extent that
it lawfully may, the Debtor hereby agrees that it will not invoke any law
relating to the marshalling or separate sale of collateral which might cause
delay in or impede the enforcement of the Secured Party’s rights and remedies
under this Security Agreement or under any other instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, the Debtor hereby
irrevocably waives the benefits of all such laws.








5




--------------------------------------------------------------------------------

Section 9.

Miscellaneous.  Each Bank agrees that all rights and remedies hereunder shall be
exercised by the Agent, or any successor Agent, for the benefit of itself and
the Banks in accordance with the terms of this Security Agreement.  This
Security Agreement cannot be waived, modified, amended, abridged, supplemented,
terminated, or discharged, and the Security Interest cannot be released or
terminated, except by a writing duly executed by the Secured Party and the
Debtor.  A waiver shall be effective only in the specific instance and for the
specific purpose given.  No delay or failure to act shall preclude the exercise
or enforcement of any of the Secured Party’s rights or remedies.  All rights and
remedies of the Secured Party shall be cumulative and may be exercised
singularly, concurrently, or successively at the Secured Party’s option, and the
exercise or enforcement of any one such right or remedy shall not be a condition
to or bar the exercise or enforcement of any other.  This Security Agreement
shall be binding upon and inure to the benefit of the successors and assigns of
the Secured Party and the Banks and shall bind all persons and parties who
become bound as a debtor to this Security Agreement.  If any provision or
application of this Security Agreement is held unlawful or unenforceable in any
respect, such illegality or unenforceability shall not affect other provisions
or applications which can be given effect, and this Security Agreement shall be
construed as if the unlawful or unenforceable provision or application had never
been contained herein or prescribed hereby.  All representations and warranties
contained in this Security Agreement shall survive the execution, delivery, and
performance of this Security Agreement and the creation, payment, and
performance of the Obligations.




Section 10.

Execution in Counterparts.  This Security Agreement may be executed in any
number of counterparts and on telecopy counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.




Section 11.

Release.  (a) Upon the sale, lease, transfer or other disposition of any time of
Collateral by the Debtor in accordance with the terms of the Credit Agreement
(i) the security interest created hereby in such Collateral shall automatically
terminate, and (ii) the Secured Party, at the request and sole expense of the
Debtor, shall promptly execute and deliver to the Debtor all releases or other
documents, and take such other actions as are reasonably necessary to evidence
such release of the security interest in such Collateral.




(b)  Upon the payment in full of the Obligations and there being no remaining
obligation of the Secured Party and Banks to extend credit or make Advances to
the Debtor under the Credit Agreement or the other Loan Documents, the security
interest granted by this Security Agreement shall terminate and all rights in
the Collateral shall revert to the Debtor.   Upon such termination, the Secured
Party, at the request and sole expense of the Debtor, shall promptly execute and
deliver to the Debtor all releases or other documents, and take such other
actions as are reasonably necessary to evidence such release of the security
interest in the Collateral.  Notwithstanding the foregoing, if at any time any
payment, in whole or in part, with respect to the Debtor’s obligations is
rescinded or must otherwise be restored or returned by the Secured Party as a
preference, fraudulent conveyance, or otherwise under any bankruptcy,
insolvency, or similar law, or is declared to be “voidable” or “avoidable” under
state or federal law, then the security interest granted by this Security
Agreement shall be automatically revived, reinstated and restored and shall be
in full force and effect as though such payment had never been made.

 

Section 12.

Multiple Parties.  If this Security Agreement is signed by more than one person
as Debtor, the term “Debtor” refers to each of them separately and to all of
them jointly and all are severally and jointly bound with the others, and all
property described in Section 2 of this Security Agreement will be included as
Collateral whether it is owned jointly by all Debtors or is owned in whole or in
part by any one or more of them.

 

Section 13.

Governing Law.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MINNESOTA (WITHOUT REFERENCE TO THE
CHOICE OF LAW PRINCIPLES THEREOF).




Section 14.

Waiver of Jury Trial.  EACH OF THE DEBTOR, THE SECURED PARTY AND THE BANKS
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER
LOAN DOCUMENT TO WHICH IT IS A PARTY OR ANY INSTRUMENT OR DOCUMENT DELIVERED
THEREUNDER.







[SIGNATURE PAGE TO FOLLOW]





6




--------------------------------------------------------------------------------

SIGNATURE PAGE

TO

SECURITY AGREEMENT

EXECUTED BY

GREEN PLAINS CENTRAL CITY LLC

AND

GREEN PLAINS HOLDINGS LLC




DATED: July 2, 2009







THE DEBTOR REPRESENTS, CERTIFIES, WARRANTS, AND AGREES THAT THE DEBTOR HAS READ
ALL OF THIS SECURITY AGREEMENT AND UNDERSTANDS ALL OF THE PROVISIONS OF THIS
SECURITY AGREEMENT.




IN WITNESS WHEREOF, the Debtor has caused this Security Agreement to be executed
and delivered by its duly authorized officer as of the day and year first above
written.







DEBTOR:




GREEN PLAINS CENTRAL CITY LLC,

a Delaware limited liability company







___________________________________________




Address: 9420 Underwood Ave., Suite 100

Omaha NE  68114

Attn:  CEO

Telephone:  (402) 884-8700

Fax:  (402) 884-8776




and,




GREEN PLAINS HOLDINGS LLC,

a Delaware limited liability company







___________________________________________




Address: 1545 M. Street

Ord, Nebraska  68862

Telephone: (402) 884-8700























7


